                  Case 2:20-cv-01284-MJP Document 2 Filed 09/08/20 Page 1 of 1



 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   ARTSIOM HAVIAZA,

 9                              Plaintiff,                 CASE NO. 2:20-cv-01284-MJP

10           v.                                            ORDER GRANTING
                                                           APPLICATION TO PROCEED IN
11   GREGORY A. RICHARDSON, CHAD F.                        FORMA PAUPERIS
     WOLF,
12
                                Defendants.
13
            Plaintiff’s application to proceed in forma pauperis (Dkt. 1) is GRANTED. Plaintiff
14
     may proceed without prepayment of costs or fees or the necessity of giving security therefore.
15
            The Clerk is directed to send a copy of this Order to plaintiff.
16
            DATED this 8th day of September, 2020.
17

18

19
                                                          A
                                                          BRIAN A. TSUCHIDA
                                                          Chief United States Magistrate Judge
20

21

22

23



     ORDER GRANTING APPLICATION TO
     PROCEED IN FORMA PAUPERIS - 1
